Citation Nr: 0506351	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  Further, the record indicates he had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in February 2004, a 
transcript of which is of record.  Further, by a February 
2004 statement, he specifically waived his right to a Board 
hearing in conjunction with his appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The record does not support a finding that the veteran 
had any active service in the Republic of Vietnam.

3.  The record reflects that both the veteran's diabetes 
mellitus and hypertension were first diagnosed many years 
after his period of active duty, and that there is no 
competent medical evidence which relates the etiology of 
either disability to his active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
diabetes mellitus and/or his hypertension.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in November 2001, which was 
clearly before the January 2003 rating decision which is the 
subject of this appeal.  This correspondence specifically 
noted the VCAA, addressed the requirements for a grant of 
service connection including a reference to the presumptive 
provisions based upon herbicide (Agent Orange) exposure 
during service, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  Additional correspondence was sent to 
the veteran in March 2002 regarding his purported service in 
Vietnam.  Take together, the November 2001 and March 2002 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the October 2003 Statement of the 
Case (SOC), and the September 2004 Supplemental Statement of 
the Case (SSOC), which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the February 2004 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  For the reasons stated below, the Board finds that 
no additional development to include a medical examination 
and/or opinion is warranted based on the facts of this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  In statements and at his February 2004 personal 
hearing, the veteran essentially contended that his diabetes 
mellitus is due to herbicide exposure that occurred in the 
Republic of Vietnam while on active duty.  Although he 
acknowledges that he was not officially stationed in Vietnam, 
he maintains that his duties required him to make several 
trips into Vietnam.  He also asserted in a September 2004 
statement that he entered Thailand through several 
intermediate flights to several countries on a military 
contract flight, one of which was Vietnam.  In addition, he 
contends that his hypertension developed secondary to his 
diabetes.

The veteran's military records, to include his DD Form 214, 
reflects that he had foreign and/or sea service during his 
period of active duty.  However, a thorough review of these 
records, including the service medical and personnel records, 
contains no findings indicative of service in the Republic of 
Vietnam.  In fact, the Service Department indicated in 
February 2002 that there was no such service.  Further, the 
record indicates that his foreign service was in the country 
of Thailand.

The veteran's service medical records contain no findings 
indicative of either diabetes or hypertension during his 
period of active duty.  His blood pressure was 116/78 
(systolic/diastolic) on his August 1967 induction 
examination, and 118/64 on his October 1969 expiration of 
term of service examination.  Further, on the concurrent 
Reports of Medical History, he indicated that he had not 
experienced high or low blood pressure.

The post-service medical records appear to show findings of 
hypertension beginning in the year 2000.  As noted by records 
dated in December 2000, the veteran reported his belief that 
his hypertension had only very recently been diagnosed.  He 
reported that he was in the army, then the National Guard, 
through 1996, during which he had examinations approximately 
every other year, and that to his knowledge none of these 
examinations demonstrated any hypertension.  He also reported 
that he had given blood as recently as 1995 without any 
question as far as the status of his blood pressure.  In 
addition, records beginning in January 2001 include findings 
of diabetes mellitus.  

Nothing in the medical evidence of record relates either the 
veteran's diabetes mellitus and/or his hypertension to active 
service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
diabetes mellitus, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  The diseases listed at 38 
C.F.R. § 3.309(e), in pertinent part, shall have become 
manifest to a degree of 10 percent or more at any time after 
service  38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 CFR § 3.313.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law added diabetes mellitus Type 2 to the list 
of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001), and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for diabetes mellitus and hypertension.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no competent medical 
evidence of record which documents that the veteran had 
hypertension or diabetes mellitus either during service or to 
a compensable degree within the post-service year.  Thus, he 
is not entitled to a grant of service connection for this 
disabilities on a presumptive basis as a chronic condition.  
38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the record does not support a 
finding that the veteran had any active service in the 
Republic of Vietnam.  As detailed above, nothing in his 
service medical or personnel records indicates he had any 
such service, the Service Department itself indicated there 
was no such service, and the record indicates his foreign 
service was in the country of Thailand.  In reviewing the 
record, the Board was cognizant of the veteran's assertions 
that his official duties during his active service required 
him to make trips into Vietnam, and that he had a stopover in 
Vietnam during his flight to Thailand.  However, in the 
absence of any official service record documenting his 
presence in Vietnam during his active service, the Board must 
conclude that the preponderance of the evidence is against a 
finding that he had any such service.

As the veteran has not indicated he was otherwise exposed to 
herbicides beyond his purported presence in Vietnam while on 
active duty, the Board finds that the herbicide presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(e) are not for 
application in the instant case.

The Board further notes that the veteran has not indicated 
that his diabetes mellitus or hypertension is otherwise 
related to active service beyond his purported exposure to 
herbicides in Vietnam.  Moreover, a thorough review of the 
competent medical evidence reflects that the diabetes and 
hypertension were first diagnosed many years after service, 
and that no competent medical opinion is of record which 
relates either disability to his period of active duty.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for diabetes mellitus and hypertension.  
Therefore, these claims must be denied.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, claims as 
secondary to diabetes mellitus, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


